NOTICE OF ALLOWABILITY

Claims 1-7, 9, and 15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Fudala et al. (US 2016/0083560).  Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Fudala in view of Eckstein et al. (US 2003/0166749; cited in prior Office action).  Claims 7 and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Fudala in view of Mundra et al. (US 2003/0081853) with Pecora (Technical Bulletin #188: Shore A vs Shore D Hardness) cited as an evidentiary reference.  Fudala alone was relied upon to teach the features of independent Claim 1.
Fudala was cited as teaching halogen-free flame retardant thermoplastic polyurethane (TPU) compositions (Abstract).  In addition to the TPU component, Fudala’s composition may include a phosphate ester flame retardant equivalent to the claimed F1 in the amount of 1-20 wt% (p. 4, [0037]) and a phosphinate flame retardant equivalent to the claimed F2 in the amount of 5-15 wt% (p. 4, [0037]).  Taken in combination, these ranges indicate a total amount F1+F2 of 6-35 wt%.
Fudala also teaches the use of melamine cyanurate as an additional flame retardant (p. 12, Claim 18).  Additional flame retardants may be included in amounts of 1-30 wt% (p. 4, [0037]).  
The ranges cited above generally suggest ratios of F1+F2:melamine cyanurate ranging from 1:5 to 35:1.  Amended Claim 1 requires a mass ratio of F1+F2 to melamine cyanurate of 1:3 to 1:1.  This represents a narrow range falling within the very broad range suggested by Fudala.  The claimed range is analogous to a species falling within a genus broadly disclosed by the prior art where the particular species is not expressly disclosed.  See MPEP 2144.05(I).
 When determining whether one of ordinary skill in the art would have been motivated to select amounts leading to the claimed range, the size of the prior art range must first be considered.  See MPEP 2144.08(II)(A)(4).  As indicated above, the prior art range of 1:5 to 35:1 is very broad relative to the claimed range of 1:3 to 1:1.  
Next, the express teachings of the prior art must be considered.  The bulk of the prior art range includes an excess of melamine cyanurate relative to F1+F2, whereas an excess of melamine cyanurate is prohibited by the claims.  This trend is observed in Fudala’s examples.  Of the 32 examples illustrated at page 10, Table 1, Examples 1, 2, 5, 11, 16, 18, 20, 23, 26, 30, and 31 include each of the claimed F1, F2, and melamine cyanurate.  The amounts of each component are summarized in the table below:

    PNG
    media_image1.png
    323
    531
    media_image1.png
    Greyscale

Fudala’s examples establish a F1+F2:melamine cyanurate ratio ranging from 1.56:1 to 11.25:1.  In each case, an excess of F1+F2 is present relative to melamine cyanurate.  
When considered as a whole, the express teachings of Fudala would lead one of ordinary skill in the art away from compositions according to the claims where melamine cyanurate is present in amounts equal to or greater than the sum of F1+F2.
When evaluating the obviousness of a species in view of a broadly disclosed genus, the predictability of the technology must also be considered.  The field of chemistry in general is recognized as having a lower degree of predictability.  See MPEP 2164.03.  In this case specifically, Fudala’s Table 2 demonstrates UL-94 flame retardance values varying from V0 to V2.  In the UL-94 test a V0 rating means non-burning dripping.  A product with this rating is therefore designated as flame-resistant.  A V2 rating means burning dripping, indicating poor flame resistance.  See, e.g., Peerlings et al. (US 2004/0039147) at page 7, [0135]).  There is no apparent link between the UL-94 rating and the flame retardant additive identity or amount in Fudala’s Table 2.  This demonstrates that the technology underlying the claimed invention and described by Fudala is unpredictable.  
Given the breadth of the prior art range relative to the claimed range; the teachings of the prior art generally suggesting ratios outside the claimed range; and the demonstrated lack of predictability in achieving a desirable level of flame retardance in Fudala’s TPU-based compositions, one of ordinary skill in the art would not have been motivated to select a ratio falling within the claimed range.  All previous grounds of rejection under 35 U.S.C. 103 have been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references that would fairly teach suggest, or otherwise motivate one of ordinary skill in the art to arrive at a composition according to Claim 1 having a ratio of F1+F2 to melamine cyanurate falling within the claimed range.  Therefore, Claims 1-7, 9, and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762